IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MINDY J. ZIED-CAMPBELL, DENNIS J.          : No. 88 EM 2017
CAMPBELL,                                  :
                                           :
                   Petitioners             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
DEPARTMENT OF HUMAN SERVICES,              :
BUREAU OF HEARINGS AND APPEALS,            :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 26th day of October, 2017, the Motion to Exceed Word Count

Limit is DENIED. Petitioners have 30 days in which to submit a compliant Petition for

Allowance of Appeal.